  Case 18-30870       Doc 51     Filed 07/30/19 Entered 07/30/19 11:16:47           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-30870
                                             )
ALFREDA COBURN THOMPSON,                     )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CASSLING

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the following
courtroom (or any other place posted), and present the attached Motion to Modify Chapter 13
Plan, at which time and place you may appear.

         JUDGE:       Cassling
         ROOM:        619
         DATE:        August 22, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before July 30, 2019, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: July 30, 2019                       /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-30870       Doc 51     Filed 07/30/19 Entered 07/30/19 11:16:47       Desc Main
                                   Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Alfreda Coburn Thompson                            COMCAST
125 S. Austin, #1                                  PO BOX 1931
Chicago, IL 60644                                  Burlingame, CA 94011

City of Chicago Department of Finance              City of Chicago Department
c/o Arnold Scott Harris P.C.                       Of Administrative Hearing
111 W Jackson Blvd Ste 600                         City of Chicago - DOAH C/O Arnold Scott
Chicago, IL 60604                                  111 W. Jackson Ste 600
                                                   Chicago, IL 60604
Santander Consumer USA, Inc.
d/b/a Chrysler Capital                             Jefferson Capital Systems LLC
P.O. Box 961275                                    Po Box 7999
Fort Worth, TX 76161-1245                          Saint Cloud Mn 56302-9617

Illinois Department of Revenue                     Great American Finance
Bankruptcy Unit                                    20 N Wacker Dr Ste 2275
PO BOX 19035                                       Chicago, IL 60606
Springfield, IL 62794-9035
                                                   AT&T Mobility II LLC
Bank of America, N.A.                              % AT&T Services Inc.
P O Box 982284                                     Karen A. Cavagnaro Lead Paralegal
El Paso, TX 79998-2238                             One AT&T Way, Suite 3a104
                                                   Bedminster, NJ 07921
NPRTO Illinois, LLC
256 West Data Drive                                Portfolio Recovery Associates, LLC
Draper, UT 84020                                   POB 41067
                                                   Norfolk, VA 23541
Ashro Lifestyle
c/o Creditors Bankruptcy Service                   Scolopax, LLC
P.O. Box 800849                                    C O Weinstein & Riley, PS
Dallas, TX 75380                                   2001 Western Avenue, Ste 400
                                                   Seattle, WA 98121
America's Financial Choice
2 W. Madison St, 2nd FL.                           US Department of Education/MOHELA
Oak Park, IL 60302                                 633 Spirit Dr
                                                   Chesterfield, MO 63005
  Case 18-30870      Doc 51      Filed 07/30/19 Entered 07/30/19 11:16:47            Desc Main
                                   Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )       18-30870
                                             )
ALFREDA COBURN THOMPSON,                     )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: CASSLING

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, ALFREDA COBURN THOMPSON, by and through her

attorneys, David M. Siegel & Assoc., LLC, to present this Motion, and in support thereof states

as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on November 1, 2018.

3) The current plan requires payments of $450.00, per month with General Unsecured Creditors

   receiving not less than 10% of allowed claims.

4) Debtor is currently in default on her plan payments because her plan initially required two

   payments of $800.00 and a payment of $850.00 without proper payroll deductions for those

   amounts being sent to the Trustee. Her plan payments are now $450.00 per month with

   payroll deductions being sent into the Trustee.

5) Debtor can maintain her current plan payments but cannot cure her default.

6) Debtor seeks to modify her plan under 11 U.S.C. § 1329 and defer the current default in plan

   payments to the end of the plan.

7) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.
  Case 18-30870       Doc 51    Filed 07/30/19 Entered 07/30/19 11:16:47           Desc Main
                                  Document     Page 4 of 4


8) Debtor requests the above relief without any intent to defraud her creditors.



   WHEREFORE, the Debtor, ALFREDA COBURN THOMPSON, prays that this Honorable

Court enter an Order to Modify the Chapter 13 Plan and for other such relief as the Court deems

fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
